11/12/2021


Albert R. Batterman                                                            Case Number: DA 21-0448
Batterman Law Offices, P.C.
P.O. Box 985
Baker, MT 59313
Telephone: (406) 778-3006
Facsimile: (406) 778-3007
Attorney for the Appellant
E-mail: rbatterman@midrivers.com


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Cause No. DA 21-0448

JUANITA KINNEY and IMR, INC.,

            Plaintiff/Appellee,
                                                   ORDER ON
     v.                                        MOTIN TO CONTINUE
                                               DEADLINE FOR FILING
ROBERT KINNEY,                                   OPENING BRIEF

            Defendant/Appellant.


      UPON REVIEW of the Motion and good cause appearing therein, the time

for the Appellant’s Opening Brief is extended to December 12, 2021.

      DATED this _____ day of _______________, 2021.



                                           ______________________________
                                           Justice, Montana Supreme Court




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                      November 12 2021